DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 7/1/2021. Applicant has amended independent claim 1 and dependent claim 2. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al., US 2014/0141303.Regarding claim 1, Matsushita et al., teaches a rechargeable battery (0043), comprising: an electrode assembly (0008; 0011; 0018; 0049) formed by disposing an electrode plate at opposite sides of a separator and spirally winding the separator and the electrode plate (0020); .
Matsushita et al., does not recite “wherein resistance of the single-sided coated region is higher than that of the double-sided coated region.”
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Given that the rechargeable battery of Matsushita et al., is structurally similar to that instantly claimed, the rechargeable battery of Matsushita renders obvious that a resistance of the single-sided coated region is higher than that of the double-sided coated region.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rechargeable battery of Matsushita such that a resistance of the single-sided coated region is higher than that of the double-sided coated region.
One of ordinary skill in the art would have been motivated to make the modification to provide a battery that would have been capable of providing favorable cycle characteristics (0007).
Regarding claim 9, Matsushita et al., teaches the active material on both sides in the double-sided coated region are oriented layers (0011), and the active material in the single-sided coated region is a non-oriented layer (0011; 0014; 0017). 
Although Matsushita et al., does not recite oriented and non-oriented layers, the definition of oriented is “to place (something) in a particular position or direction” (merriam-webster.com), therefore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.).
Regarding claim 10, Matsushita et al., teaches the active material on both sides in the double-sided coated region (0020), and the active material in the single-sided coated region (0020).
Although Matsushita et al., does not recite high oriented and low oriented layers, the definition of oriented is “to place (something) in a particular position or direction” (merriam-webster.com), therefore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.) 

Response to Arguments
2.	Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. The Applicant argues that “although the cited sections of the Matsushita reference do use the word “resistance” therein, the resistances described therein fail to correspond with the subject matter recited in claim 1. Specifically, the “resistance” described in paragraph [0046] of the Matsushita reference is that of the PTC device.” 
However, Matsushita teaches “The PTC device 16 prevents abnormal heat generation resulting from a large current by increasing resistance (limiting a current) with a rise in temperature”  and describes the operation of the PTC device which increases resistance of the battery (0046).
However, due to the amendment to claim 1, the Examiner has presented a new 103 rejection over Matsushita et al., US 2014/0141303.  It is noted the Matsushita et al. reference was first made of record in the 102 rejection mailed on 12/21/2020. Applicant argued 


Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727